Third District Court of Appeal
                                State of Florida

                         Opinion filed November 26, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-2388
                          Lower Tribunal No. 09-26751
                              ________________

                                 Alain Ramos,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Victoria R. Brennan, Judge.

      Alain Ramos, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, LAGOA, and SCALES, JJ.

      PER CURIAM.

      The Defendant, Alain Ramos, appeals the trial court’s order denying as

untimely filed his petition filed pursuant to Rule 3.850, Florida Rules of Criminal
Procedure. Upon review of the record we find that the motion was timely filed and

reverse for further proceedings by the trial court.

      Reversed and remanded.




                                           2